 1
 2
 3
 4
 5
 6
 7
 8                                         UNITED STATES DISTRICT COURT
 9
                                         EASTERN DISTRICT OF CALIFORNIA
10
11   ROBERT C. WILLIAMS,                                          )   Case No.: 1:17-cv-00917-JLT (PC)
                                                                  )
12                     Plaintiff,                                 )   ORDER REFERRING THE CASE TO POST-
                                                                  )   SCREENING ADR PROJECT AND STAYING
13          v.                                                    )   THE CASE FOR 90 DAYS
                                                                  )
14   CASANOVA, et al.,                                            )
                                                                  )
15                     Defendants.                                )
                                                                  )
16
17          When at least one defendant has been served, the Court is referring all post-screening, civil
18   rights cases filed by pro se inmates to the Post-Screening Alternative Dispute Resolution Project to
19   attempt to resolve cases more quickly and less expensively. Defense counsel from the Office of the
20   California Attorney General has agreed to participate in this pilot project. No defenses or objections
21   are waived by participation.
22          As set forth in the screening order, the Court has found the plaintiff has stated at least one
23   cognizable civil rights claim. Thus, the Court STAYS this action for 90 days to allow the parties to
24   investigate the plaintiff’s claims, meet and confer and participate in a settlement conference.
25          There is a presumption that all post-screening civil rights cases assigned to the
26   undersigned will proceed to settlement conference.1 However, if after investigating plaintiff’s claims
27
28
            1
                If the case does not settle during the stay, Court will set a deadline for the responsive pleading at the conference.

                                                                      1
 1   and speaking with plaintiff, and after conferring with defense counsel’s supervisor, counsel finds in
 2   good faith that a settlement conference would be a waste of resources2, defense counsel may move to
 3   opt out of this pilot project.
 4            Within 35 days, the assigned Deputy Attorney General SHALL contact the Courtroom
 5   Deputy Clerk at SHall@caed.uscourts.gov, to schedule the settlement conference. If the settlement
 6   conference cannot be set quickly due to the court’s calendar, the parties may seek an extension of the
 7   initial 90-day stay.
 8            Based upon the foregoing, the Court ORDERS:
 9            1.       This action is STAYED for 90 days to allow the parties an opportunity to settle their
10   dispute before a responsive pleading is filed, or the discovery process begins. No other pleadings or
11   other documents may be filed in this case during the stay. The parties SHALL NOT engage in formal
12   discovery, but they may jointly agree to engage in informal discovery.
13            2.       Within 30 days from the date of this order, the parties SHALL file the attached
14   notice, indicating their agreement to proceed to an early settlement conference or whether they believe
15   settlement is not achievable at this time.
16            3.       Within 35 days from the date of this order, the assigned Deputy Attorney General
17   SHALL contact this court’s Courtroom Deputy Clerk at SHall@caed.uscourts.gov, to schedule the
18   settlement conference;
19            4.       If the parties settle their case during the stay of this action, they SHALL file a Notice
20   of Settlement as required by Local Rule 160;
21            5.       The Clerk of the Court SHALL serve via email, copies of: a. plaintiff’s Third
22   Amended Complaint (Doc. 17), b. the screening order (Doc. 18), and c. this order to Supervising
23   Deputy Attorney General Christopher Becker, and copy of this order to ADR Coordinator Sujean
24   Park;
25            6.       The parties are reminded of their obligation to keep the court informed of any changes
26   of addresses during the stay and while the action is pending. Changes of address must be reported
27
28            2
                By way of guidance, if the defense intends to file an exhaustion motion and believes in good faith that it has a
     significant chance of success, this would be a likely circumstance where the opt-out provision should be employed.

                                                                   2
 1   promptly in a separate document entitled “Notice of Change of Address.” See L.R. 182(f).
 2
 3   IT IS SO ORDERED.
 4
        Dated:    March 22, 2019                            /s/ Jennifer L. Thurston
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   ROBERT C. WILLIAMS,                               Case No.: 1:17-cv-00917-JLT (PC)

12                  Plaintiff,                         NOTICE REGARDING EARLY SETTLEMENT
                                                       CONFERENCE
13          v.

14   CASANOVA, et al.,

15                  Defendants.

16
17          As required by the Court’s order:
18
19          1.      The party or counsel for the party signing below, agrees that there is a good chance that
20   an early settlement conference will resolve this action and wishes to engage in an early settlement
21   conference.
22                  Yes     ____          No      ____
23
24          2.      The party or counsel for the party signing below, agrees the assigned Magistrate Judge
25   may conduct the settlement conference.
26                  Yes     ____          No      ____
27   ///
28   ///

                                                         4
 1            3.   The plaintiff will be permitted to participate in the settlement conference by
 2   teleconference only.
 3
 4   Dated:
 5                                                               ________________________________
                                                                 Plaintiff or Counsel for Defendants
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       5
